DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31, 2022.
Applicant’s election without traverse of claims 9-21 in the reply filed on January 21, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the pusher" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For Examination purposes, claim 19 will be treated as if it depends from claim 18. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaknovich (US 5,669,924). 

Referring to claim 9, Shaknovich discloses a system for deploying a Y-shaped flow diversion device comprising: a guide catheter(14); two internal catheters disposed within the guide catheter(7a and 7b); and an expandable Y-shaped flow diversion device(6) disposed within the guide catheter in a constrained configuration(Figs. 14-17), the Y-shaped flow diversion device comprising: a wire stent frame comprising a plurality of wire elements, the wire stent comprising a proximal limb(see annotation, and Figs. 14-17)) and two distal limbs(see annotation and Figs. 14-17)), wherein the proximal limb and the two distal limbs converge at a crotch of the wire stent frame(see annotation below), wherein the two internal catheters are disposed within the constrained proximal limb and the two internal catheters are each disposed in one of the two distal limbs(see Figs. 14B-15, internal catheters 7a-7B are within the proximal limb and 7a-7b are in each of the distal limbs).

    PNG
    media_image1.png
    488
    415
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich as applied in claim 9 above, in view of Dorn et al. (US 2017/0007432).

Referring to claim 10, Shaknovich lacks a detailed description of the system comprising a pair of hoods, each one of the hoods disposed around a corresponding distal end of the two distal limbs of the y-shaped flow diversion device to constrain the distal limbs of the y-shape flow diversion device. 
Dorn et al. discloses a delivery system for placing a device in a body lumen that comprises a self-expanding device (stent, 110), a distal end (150) that comprises a hood (sheath 112) for the purpose of constraining the device (Figs. 4-7). 
It would have been obvious to a person of ordinary skill in the art to modify the system of Shaknovich to include a pair of hoods to be disposed around a corresponding end of the distal limbs as taught in Dorn et al. which amounts to a mere substitution of one functionally equivalent constraining means for another in the art of delivery catheters.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich as in view of Dorn et al. (US 2017/0007432) as applied to claim 10 above, and further in view of Fenster (US 2011/0077730)

Referring to claim 11, as modified in claim 10 above, Shaknovich in view of Dorn et al. discloses wherein the hood comprises a plurality of longitudinal lines of perforations (136), and wherein the plurality of longitudinal lines of perforations are configured to split and release the distal end of the device(paragraph 61-62).
Dorn et al. lacks a detailed description of the longitudinal lines of the perforations being configured to split and release the distal end of each of the two distal limbs when an inflation balloon is inflated at each distal end of each distal limb of the Y shaped flow diversion device. 
Fenster discloses a sheath in the same filed of endeavor that comprises a perforated region(56)(paragraph 41) that is designed to separate upon inflation/expansion of the main branch to create an opening to provide release of the side branch guide wire(paragraph 4). 
It would have been obvious to a person of ordinary skill in the art to further modify regions of Shaknovich in view of Dorn et al. to separate upon expansion of the device as taught in Fenster which .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich as applied in claim 9 above, in view of Muzslay (US 2010/0274339).

Referring to claim 12, Shaknovich lacks a detailed description of the system comprising a pair of flaps, each one of the flaps disposed around a corresponding distal end of one of the two distal limbs of the Y-shaped flow diversion device to constrain the distal limbs of the Y-shaped flow diversion device.
Muzslay discloses a delivery system for deployment of a branched prosthesis that comprises a pair of flaps (102, 104), each one of the flaps are disposed around a distal end of one of the two distal limbs of the Y-shaped flow diversion device for the purpose of constraining the distal limbs of the Y-shaped flow diversion device (Figs. 11-14, paragraphs 27-29).
It would have been obvious to a person of ordinary skill in the art to modify the system of Shaknovich to include a pair of flaps as taught in Muzslay which amounts to a mere substitution of one functionally equivalent constraining means for another in the art of delivery catheters.
Referring to claim 13, as modified in claim 12 above, Muzslay discloses wherein each flap is coupled to a distal end of a corresponding internal catheter (Figs. 11-14).

Claims 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich as applied in claim 9 above, in view of Shaolian et al. (US 2001/0007954).

Referring to claim 14, Shaknovich lacks a detailed description of the system comprising a pair of wires, each one of the wires wrapped around a corresponding distal limb of the two distal limbs of the Y-shaped flow diversion device to constrain the two distal limbs of the Y-shaped flow diversion device.
Shaolian et al. discloses a bifurcation graft deployment system that comprises a wire(100) that is wrapped around a distal limb of the Y-shaped flow diversion devices for the purpose of constraining the distal limb of the y-shaped flow diversion device (paragraph 64).
It would have been obvious to a person of ordinary skill in the art to modify the system of Shaknovich to include a wire as taught in Shalian et al. and an additional wire for the second distal limb which amounts to a mere substitution of one functionally equivalent constraining means for another in the art of delivery catheters.
Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the wire to be on the second distal limb, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Referring to claim 16, as modified in claim 14 above, Shaolian et al. discloses wherein each wire wraps around the corresponding distal limb of the Y-shaped flow diversion device between 8 and 20 times (Fig. 10, item 100).
Referring to claim 17, as modified in claim 14 above, Shaolian et al. discloses a wire(100) that restrains the contralateral limb(paragraph 64).  
Shaolian et al. lacks a detailed description of the wire being made from Nitinol. 
However, Shaolian et al. discloses portions of the device that comprises nickel titanium alloy or Nitinol (paragraphs 85 and 92) for the purpose of providing a memory alloy.  
It would have been obvious to a person of ordinary skill I the art to have the wire also comprise a nickel-titanium alloy or Nitinol in order to provide a memory alloy that holds the position of the limb . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich in view of Shaolian et al. (US 2001/0007954) as applied to claim 14 above, and further in view of Chobotov (US 2014/0194970).

Referring to claim 15, as modified in claim 14 above, Modified Shaknovich et al. discloses a wire (100) that is wrapped around the distal limbs of the stent for the purpose of restraining the distal limbs until they are placed properly in the body lumen(Shaolian et al., 100, Fig. 10).
Modified Shaknovich lacks a detailed description of wherein a proximal end of the wire is disposed within one of the two internal catheters and a distal end of the wire exits through an aperture of the internal catheter and an interstice in a corresponding distal limb and wraps around the corresponding distal limb of the Y-shaped flow diversion device.
Chobotov discloses a bifurcated system that comprises restraint belts(110) that are secured to release wires or elongate rods(112) that enter and exit the guidewire lumen(122) for the purpose of controlling the release of the stent(paragraph 53). 
It would have been obvious to a person of ordinary skill in the art to further modify the system of Shaknovich in view of Shaolian et al. to include the wire/restraints to have ends that are within the catheter and can exit through an aperture, in order to allow the wires(as modified) to wrap around each distal limb.   The benefit would be to have the wire wrapped around both distal limbs to control the release of the stent to that it can be positioned in the necessary manner. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich as applied in claim 9 above, in view of Eker et al. (US 2019/0380852).

Referring to claim 18, as modified in claim 9 above, Shaknovich discloses a guide catheter and two internal catheters. 
Shaknovich lacks a detailed description of a pusher catheter that is disposed within the guide catheter. 
Eker et al. discloses a delivery system for a bifurcated stent in the same field of endeavor that comprises a pusher catheter (500) disposed within a guide catheter (delivery catheter 110) for the purpose of releasing the bifurcated stent into the body (paragraph 14).
It would have been obvious to a person of ordinary skill in the art to modify the delivery system of Shaknovich to include a pusher catheter capable of having the proximal ends of the two internal catheters coupled, as taught in Eker et al. in order to aid in releasing the bifurcated stent into the body. 
Referring to claim 19, as modified in claim 18 above, Eker et al. discloses wherein a distal end of the pusher catheter comprises a cuff (520) that is disposed around a proximal end of the proximal limb of the Y-shaped flow diversion device (Fig. 8).

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaknovich as applied in claim 9 above, in view of Chouinard et al. (US 6,325,822).

Referring to claim 20, Shaknovich lacks a detailed description of wherein the Y-shaped flow diversion device is a single piece with a single layer of wires elements that are braided. 
Chouinard et al. discloses a braided bifurcated stent that can have a 1:1 single filament braiding ratio(Fig. 15A)(col. 13 lines 17-22, lines 35-43).
It would have been obvious to a person of ordinary skill in the art to modify the layers of wires/filaments of Shaknovich to the Y-shaped flow diversion device is a single piece with a single layer of wires elements that are braided in order to provide a stent that has the desired amount of flexibility. 
It would only rake routine skill in the art to provide the braided bifurcated stent that has a single filament and a single layer of wires. 

Referring to claim 21, Shaknovich discloses a flow diversion device with a proximal and two distal limbs.  
Shaknovich lacks a detailed a detailed description of wherein the proximal limb of the flow diversion device comprises two layers of braided wire elements and the two distal limbs comprise a single layer of braided wire elements.
Chouinard et al. discloses a bifurcated braided stent in the same field of endeavor that comprises various braiding segments. 
 Chouinard et al. discloses a proximal limb section that comprises 1:1 paired filament braiding (two layers of braided elements) and two distal limbs comprising a 1:1 single filament braiding ration (single layer of braided filaments, Fig. 9) for the purpose of providing a stent that is flexible for navigation through tortuous lumina (col. 3, lines1-3). 
It would have been obvious to a person of ordinary skill in the art to modify the layers of wires/filaments of Shaknovich to comprise the proximal limb with two layers of braided wire elements and the distal limbs with a single layer of braided wire elements in order to provide a stent that has the desired amount of flexibility. It would only rake routine skill in the art to provide each section of the bifurcated stent with the desired amount of layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774           

/THOMAS C BARRETT/MQAS, TC 3700